Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi (Japan Pat Doc. 08130235 A hereinafter Mizuochi.
Mizuochi teaches a method and apparatus of transferring electronic components. A first suction cylinder (4) has a portion thereof for holding a component. A second suction cylinder (5) is closed and is arranged in parallel to the first suction cylinder (4). Pusher (41) has a height larger than the component suction surface of a vacuum pad (16) is arranged on an aperture side end surface of a piston head, and a detection means (43) for the degree of vacuum of a vacuum pad region is arranged. The vicinity 
As applied to Claim 8 inasmuch as Mizuochi teaches a port solenoid (electromagnetic) valve (21) which is operated by means of a voltage or a current sent .  
Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi in view of Asai et al (Pat No. 5,988,353); hereinafter Asai et  al.
The teaching of Mizuochi has been provided and is not repeated. Asai et al teach circuit component transferring apparatus (650) which includes a suction element (760) which by a negative pressure holds a circuit component (CC), a suction element moving device  which supports the suction element such that the suction element is movable upward and downward relative thereto and which moves the suction element  in a direction intersecting a direction of the upward and downward movements of the suction element; an elevating and lowering device which includes a drive member and which moves the suction element upward and downward by elevating and lowering the drive member; a pressure switching valve which is supported by the suction element moving device and which includes a movable switch member. A valve control device (860) which is actuated by the elevating and lowering device and which is selectively placed in one of a component-holding control state in which, when the elevating and lowering device moves the suction element downward by lowering the drive member, the valve control device moves the switch member to a negative-pressure supplying positon at which the switch valve permits a negative pressure to be  supplied to the suction element and a component-releasing control state in which, when the elevating and lowering device moves the suction element downward  by lowering the drive member, the valve control device moves the switch member to a negative-pressure removing position at which the switch valve permits a pressure not lower than atmospheric. (Cf. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      /CARL J ARBES/                 Primary Examiner, Art Unit 3729